99 Ga. App. 615 (1959)
109 S.E.2d 543
McCOY et al
v.
CY OWENS, INC. et al.
37646.
Court of Appeals of Georgia.
Decided May 26, 1959.
Wright, Rogers, Magruder & Hoyt, Clinton J. Morgan, for plaintiffs in error.
Covington, Kilpatrick & Storey, J. S. Kilpatrick, R. L. Scoggin, James Maddox, contra.
QUILLIAN, Judge.
Where, on August 15, 1957, in the Superior Court of Floyd County a named corporation filed its petition of trover against four named defendants, jointly and severally, praying that "process issue and that defendants be required to answer at the next term of this court," to which the clerk attached process requiring the defendants to appear and answer the petition within 30 days from the date of the service of the petition, which process the trial court, on February 26, 1958, quashed, ordering the clerk to issue new process in accordance with the prayer of the petition; and the clerk thereafter, on February 28, 1958, issued process requiring the defendants to appear at the next term of court to be held on the first Monday in May, 1958; and on March 1, 1958, the defendants were again served, the trial court is without jurisdiction of those defendants, the present plaintiffs in error, who specially appeared on March 21, 1958, and moved the court to quash the process and dismiss the petition, and the trial court erred in denying such motion, as the prayer of the petition was defective, the process and service were voidable, and the defendant had not submitted to the jurisdiction of the court or otherwise waived the requisite legal process and service. McCoy v. Romy Hammes Corp., 99 Ga. App. 513 (109 S.E.2d ). As the court was without jurisdiction of these defendants all further proceedings in the case were, as to them, nugatory, and the assignments of *616 error involving rulings of the court upon subsequent proceedings are moot.
Judgment reversed. Felton, C. J., and Nichols, J., concur.